2019 WI 107

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP540-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Beth M. Bant, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant- Respondent,
                            v.
                       Beth M. Bant,
                                 Respondent- Appellant.

                            DISCIPLINARY PROCEEDINGS AGAINST BANT

OPINION FILED:         December 18, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
NOT PARTICIPATING:




ATTORNEYS:

      For the respondent-appellant, there were briefs filed by
Peyton Engel and Hurley Burish, S.C., Madison.


      For the complainant-respondent, there was a brief filed by
Kim M. Kluck an Office of Lawyer Regulation
                                                                                2019 WI 107
                                                                          NOTICE
                                                         This opinion is subject to further
                                                         editing and modification.   The final
                                                         version will appear in the bound
                                                         volume of the official reports.
No.     2018AP540-D


STATE OF WISCONSIN                                   :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Beth M. Bant, Attorney at Law:

Office of Lawyer Regulation,                                                   FILED
             Complainant-Respondent,                                      DEC 18, 2019
       v.                                                                     Sheila T. Reiff
                                                                          Clerk of Supreme Court
Beth M. Bant,

             Respondent-Appellant.




       ATTORNEY        disciplinary     proceeding.             Attorney's           license

suspended.


       ¶1   PER CURIAM.         Attorney Beth M. Bant appeals the report

of Robert E. Kinney, referee, recommending that this court suspend

her Wisconsin law license for six months, impose the full costs of

this   proceeding,       and    order   her     to       undergo      a     psychological

evaluation       for    consideration      at        any      future        reinstatement

proceeding.       The referee determined that Attorney Bant committed

the two counts of misconduct that the Office of Lawyer Regulation

(OLR) complaint alleged and to which she eventually stipulated:
engaging    in    conduct      involving   dishonesty,            fraud,       deceit,      or
                                                           No.    2018AP540-D



misrepresentation,     in   violation    of   Supreme   Court    Rule   (SCR)

20:8.4(c),1 and violating a standard of conduct set forth in one

of this court's decisions, in violation of SCR 20:8.4(f).2

     ¶2     After fully reviewing this matter, we reject all but one

of Attorney Bant's arguments on appeal.          We accept the referee's

findings of fact (with one minor exception, noted below), and we

agree that those facts establish that Attorney Bant committed the

two misconduct counts brought by the OLR.          We further agree with

the referee that those violations require the imposition of a six-

month suspension.     We also determine that Attorney Bant should be

required to pay the full costs of this proceeding, which total

$10,177.91 as of July 11, 2019.          We do not, however, accept the

referee's     recommendation      that    Attorney      Bant     undergo    a

psychological evaluation at this time.

     ¶3     Attorney Bant was licensed to practice law in Wisconsin

in 2013.     She has no disciplinary history.

     ¶4     On March 22, 2018, the OLR filed a complaint alleging

two counts of misconduct arising out of Attorney Bant's work as an
in-house     lawyer   for   an   insurance    company   headquartered      in

Wisconsin.     Attorney Bant filed an answer in which she admitted

some of the OLR's factual allegations, but denied that she engaged


     1 SCR 20:8.4(c) provides: "It is professional misconduct for
a lawyer to engage in conduct involving dishonesty, fraud, deceit
or misrepresentation."
     2 SCR 20:8.4(f) provides: "It is professional misconduct for
a lawyer to violate a statute, supreme court rule, supreme court
order or supreme court decision regulating the conduct of
lawyers."

                                     2
                                                            No.     2018AP540-D



in professional misconduct.         In July 2018, the parties entered

into a stipulation in which Attorney Bant admitted certain facts,

as well as the two counts of misconduct alleged in the OLR's

complaint. In December 2018, Attorney Bant filed an amended answer

that was consistent with the parties' stipulation.                The referee

then   held    a   hearing   at   which   he   confirmed   Attorney    Bant's

admissions of misconduct and took evidence to facilitate his

recommendation as to the appropriate sanction.

       ¶5     The referee filed his report on March 21, 2019. Attorney

Bant timely appealed from the referee's report.              The referee's

report and the exhibits received at the evidentiary hearing may be

summarized as follows.

       ¶6     From February 2014 through December 2016, Attorney Bant

worked as an in-house lawyer for an insurance company headquartered

in Wisconsin.

       ¶7     In October 2016, Attorney Bant and her supervisor agreed

that Attorney Bant would attend an American Bar Association seminar

in New Orleans, Louisiana.          On October 31, 2016, Attorney Bant
submitted a request for reimbursement of the $1,115 fee listed on

a fabricated seminar registration receipt that Attorney Bant had

created using computer editing software.           The fabricated receipt

listed the dates of the seminar as December 8 and 9, 2016, even

though the seminar was actually scheduled to take place on November

3 and 4, 2016.       Attorney Bant's employer paid her the requested

sum of $1,115 for the seminar fee.

       ¶8     Attorney Bant told her employer that she would fly to
New Orleans for the seminar on Wednesday, December 7, 2016, and
                                      3
                                                                 No.     2018AP540-D



would attend the seminar on December 8 and 9, 2016.                 But Attorney

Bant did not go to New Orleans on those dates; as mentioned above,

the seminar had occurred over a month earlier.              A coworker spotted

Attorney Bant in town on the morning of Friday, December 9, 2016.

     ¶9       Sometime in December 2016, Attorney Bant had uploaded,

but had not yet formally submitted for reimbursement, the following

fabricated travel receipts into her employer's expense system.

             A receipt for the Windsor Court Hotel in New Orleans for

              the nights of December 7, 8, and 9, 2016, in the amount

              of $1,562.92.      Attorney Bant fabricated this receipt by

              using   computer       editing   software    to   modify     a    prior

              receipt    from    a    different   hotel.        Attorney       Bant's

              modifications included copying the Windsor Court Hotel

              logo from their website and adding it to the prior

              receipt, and changing the dates on the prior receipt.

             A receipt for a restaurant meal in New Orleans for the

              date of December 8, 2016 in the amount of $43.               Attorney

              Bant fabricated this receipt by taking a screenshot of
              an image from the internet and modifying it with editing

              software.

             Several receipts for Uber car service in New Orleans for

              the dates of December 7, 8, and 9, 2016, for supposed

              rides from the airport to the hotel, to a restaurant and

              back to the hotel, and from the hotel back to the

              airport.    Attorney Bant fabricated these receipts by

              obtaining emailed price estimates from Uber for certain
              rides, and then using editing software to insert dates,
                                          4
                                                       No.   2018AP540-D



           departure times, and arrival times into the estimates so

           as to make them look like trip receipts.

          A receipt for a roundtrip airline ticket to and from New

           Orleans.    Attorney Bant testified that she did not know

           where this document came from or how it was created.

           There is no dispute, however, that the false receipt was

           uploaded to her employer's expense reporting system.

     ¶10   On Monday morning, December 12, 2016, Attorney Bant's

supervisor confronted her about her supposed trip to New Orleans,

noting that she had been spotted in town on the morning of Friday,

December 9, 2016.     Attorney Bant said that she had left New Orleans

early Friday morning because she wasn't feeling well and wasn't

learning anything from the seminar.       Attorney Bant's supervisor

then asked her to provide a timeline of her activities from

Wednesday, December 7 through Friday, December 9.       Attorney Bant

handwrote a timeline that was entirely false.      She claimed in the

timeline that she flew to New Orleans on Wednesday, December 7;

attended the seminar on Thursday; dined at specific restaurants;
took Uber car service to specific locations; and flew home on

Friday, December 9.      When Attorney Bant gave the timeline to her

supervisor, she told her supervisor that she had been physically

assaulted while in New Orleans, resulting in bruising to various

parts of her body.

     ¶11   A subsequent audit of Attorney Bant's travel and expense

claims revealed a fraudulent charge of $557.28 for three nights at

a hotel in Madison, Wisconsin, from June 7 through 10, 2016.
Attorney Bant had, in fact, attended a legal education seminar in
                                    5
                                                             No.   2018AP540-D



Madison during that time, but her claim for reimbursement for hotel

expenses was fraudulent.         Attorney Bant had been paid $557.28 as

a result of this improper request for reimbursement.

     ¶12    Attorney Bant's employer terminated her employment in

mid-December 2016, shortly after her fraudulent expense reports

came to light.        In February 2017, Attorney Bant voluntarily

reimbursed her employer $1,115 for the seminar registration fee

payment, and $557.28 related to the June 2016 hotel expense

payment.

     ¶13    The parties stipulated, and the referee determined, that

by making false statements and submitting falsified documents in

order to obtain reimbursement for expenses not actually incurred,

and by providing false statements and falsified documents to her

employer after she was confronted with questions regarding her

requests for expense reimbursement, Attorney Bant violated SCR

20:8.4(c).

     ¶14    The parties further stipulated, and the referee further

determined,    that   by    making   false    statements     and   submitting
falsified documents in order to obtain reimbursement for expenses

not actually incurred, and by providing false statements and

falsified documents to her employer after she was confronted with

questions    regarding     her   requests    for   expense   reimbursement,

Attorney Bant violated a standard of conduct set forth in In re




                                      6
                                                              No.     2018AP540-D



Disciplinary      Proceedings    Against   Shea,    190 Wis. 2d 560,      527
N.W.2d 314 (1995),3 actionable via SCR 20:8.4(f).

     ¶15    As    discipline    for   Attorney    Bant's    misconduct,      the

referee recommended that the court suspend Attorney Bant for six

months——the length of suspension sought by the OLR.                   In making

this recommendation, the referee rejected Attorney Bant's call for

a more modest suspension of 60 days.            Attorney Bant attempted to

justify    this   minimal   suspension     by    explaining    that    she   had

inadvertently mixed up the dates of the New Orleans seminar,

causing her to be unable to attend the seminar when it was actually

held in November, and she feigned her attendance at the seminar in

December because she was afraid that her supervisor——whom she

described as "intimat[ing]" and "potentially vindictive"——would

fire her for missing it.

     ¶16    The referee was unpersuaded by Attorney Bant's argument

for various reasons, including the following.             First, according to

the referee, the evidence showed that, far from being on thin ice

with her supervisor, Attorney Bant was about to receive a major
promotion with the backing of her supervisor.             Second, the referee

noted that Attorney Bant submitted the fraudulent seminar receipt

for reimbursement on October 31, 2016——before the seminar actually

took place on November 3 and 4, 2016——thereby casting doubt on her

claim that she had submitted the fraudulent receipt in order to


     3 In   re  Disciplinary    Proceedings   Against   Shea,   190
Wis. 2d 560, 527 N.W.2d 314 (1995) holds that an attorney has a
fiduciary duty and a duty of honesty in the attorney's professional
dealings with the attorney's law firm.

                                       7
                                                    No.    2018AP540-D



conceal the fact that she had missed the seminar.         Third, the

referee pointed out that this was not the first time Attorney Bant

had submitted a false hotel receipt for reimbursement; six months

earlier, she had submitted a false hotel receipt related to a

seminar in Madison.   Fourth, the referee explained that Attorney

Bant's deceitful behavior showed especially poor judgment given

that she was not only an attorney but also a certified public

accountant and a certified fraud examiner; indeed, she had drafted

her employer's ethics handbook for all employees.

     ¶17   In light of the above, the referee stated that a six-

month suspension was both factually justified and well within the

range of discipline imposed in arguably analogous situations;

namely, In re Disciplinary Proceedings Against Siderits, 2013 WI
2, 345 Wis. 2d 89, 824 N.W.2d 812 (one-year license suspension for

the respondent-lawyer's manipulation of his billing records for

the sole purpose of collecting almost $47,000 in bonuses over a

two-year period), and Shea, 190 Wis. 2d 560 (1995) (six-month

license suspension for the respondent-lawyer's concealment from
his law firm of his receipt of a $75,000 legal fee from a client

while the firm was not being paid in full for legal fees, and

misrepresentation of the quality of work of another attorney in

the firm for purposes of his own financial gain).

     ¶18   The referee also recommended that the court require

Attorney Bant to undergo a psychological assessment for use at any

future reinstatement hearing.   The referee wrote that although no

testimony regarding Attorney Bant's mental health was presented at
the hearing:
                                 8
                                                                      No.    2018AP540-D


       [I]t is hard for this referee to fathom why, for the
       paltry sum of money involved here, Attorney Bant would
       have jeopardized her employment and her professional
       licenses. Having heard the testimony, and based on my
       years of experience, I believe there may have been a
       psychological component to Bant's behavior.
       ¶19    Attorney Bant appeals.               In conducting our review, we

will affirm the referee's findings of fact unless they are found

to    be   clearly   erroneous,     but       we    will     review    the   referee's

conclusions of law on a de novo basis.                     See In re Disciplinary

Proceedings Against Inglimo, 2007 WI 126, ¶5, 305 Wis. 2d 71, 740
N.W.2d 125.      The court may impose whatever sanction it sees fit

regardless of the referee's recommendation. See In re Disciplinary

Proceedings Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660
N.W.2d 686.

       ¶20    In her appellate briefing, Attorney Bant challenges the

referee's     disciplinary       recommendation         as    tainted       by   various

factual missteps.       She argues that the referee clearly erred by

describing her fabricated seminar receipt as a fabricated seminar

"flyer" that she showed her supervisor when they first discussed

the prospect of her attending the seminar.                     This errant factual

description, Attorney Bant says, led the referee to the mistaken

conclusion that the trip to the seminar was a ruse from the outset,

when this is not so:         she had genuinely planned to go to the

seminar, but was unable to attend because she mixed up the dates.

The referee also erred, Attorney Bant claims, by assuming that at

the    time   she    submitted    the     fabricated         seminar    receipt     for

reimbursement on October 31, 2016, she could have actually attended
the seminar on November 3 and 4, 2016, and simply chose not to do


                                          9
                                                            No.     2018AP540-D



so.     There is no evidence that she could have actually attended

the conference on those dates, Attorney Bant claims.                 Attorney

Bant also faults the referee for stating that the evidence suggests

her misconduct was financially motivated; Attorney Bant insists

her motivation was job preservation, as she testified at the

evidentiary hearing.      Attorney Bant also claims that the referee

wrongly believed she was projecting blame on others for her

misconduct.    To the contrary, she says, she has "only endeavored

to explain how, as a new attorney in her first attorney job, the

combination of a toxic corporate environment and a manipulative

supervisor eroded her good judgment."

      ¶21   Attorney Bant further argues that the cases cited by the

referee——Shea and Siderits——are distinguishable.             Both involved

misappropriation of more money than that involved in this case, by

more experienced attorneys, through courses of misconduct that

spanned far longer than hers.         Attorney Bant contends that other,

more analogous cases call for a 60-day suspension, such as In re

Disciplinary Proceedings Against Davig Huesmann, 2018 WI 114, 385
Wis. 2d 49, 922 N.W.2d 498 (2018) (60-day suspension for numerous

trust    account    violations,     including    the   conversion    of   over

$13,000), In re Disciplinary Proceedings Against Bartz, 2015 WI
61, 362 Wis. 2d 752, 864 N.W.2d 881 (60-day suspension for, among

other     things,    failure   to     disburse    settlement      funds    and

misappropriation of trust funds, resulting in a restitution order

of over $3,000), In re Disciplinary Proceedings Against Kitto,

2018 WI 71, 382 Wis. 2d 368, 913 N.W.2d 874 (60-day suspension for
mishandling funds and converting about $10,000 of funds to personal
                                      10
                                                            No.       2018AP540-D



use), and In re Disciplinary Proceedings Against Casey, 174 Wis.
2d 341, 342–43, 496 N.W.2d 94, 95 (1993) (60-day suspension for

misappropriation of three client retainers, totaling $2,300).

Attorney Bant insists that in the face of these cases, a six-month

suspension for her misconduct would be "arbitrarily harsh."

      ¶22   Finally,   Attorney   Bant      argues   that   the       referee's

recommendation for a psychological examination was inappropriate

for a number of reasons, including the absence of evidence in the

record regarding her mental health.

      ¶23   In its appellate briefing, the OLR disputes Attorney

Bant's arguments, with limited exceptions.           It concedes that the

referee should not have described the fabricated seminar receipt

that Attorney Bant submitted for reimbursement as a "flyer" that

she showed her supervisor to obtain permission to attend the

seminar in the first place.       The OLR submits, however, that this

mistake had no bearing on the referee's ultimate disciplinary

recommendation.      The referee correctly determined that Attorney

Bant's conduct in creating and submitting the falsified receipt
was   intentional,     fraudulent,    and     deserving     of    a     lengthy

suspension, especially in light of the surrounding circumstances;

e.g., her lies to her supervisor when caught; her submission of

false hotel receipts for reimbursement on two separate occasions,

months apart; her continued attempt to blame her misconduct on her

work environment and her supervisor; and her decision to submit a

fabricated seminar receipt at a time (October 31, 2016) when she

could have still registered for the early November seminar.                  The
OLR also cites a variety of cases in support of a six-month
                                     11
                                                                       No.     2018AP540-D



suspension,       including     Siderits,      Shea,    and     In    re    Disciplinary

Proceedings Against Glasbrenner, 2005 WI 50, 280 Wis. 2d 37, 695
N.W.2d 291 (six-month suspension for associate who overbilled the

state public defender's office on appointed cases as a result of

sloppy billing habits).              The OLR agrees with Attorney Bant,

however, that there is no cause for her to undergo a psychological

assessment now, and suggests that the need for such an assessment

can be addressed during any future reinstatement proceeding.

      ¶24      After conducting our review, we find no basis to conclude

that the referee's findings of fact are clearly erroneous, with

one minor exception that has no bearing on whether Attorney Bant

engaged in misconduct deserving of a six-month suspension.                              As

mentioned above, Attorney Bant insists, and the OLR agrees, that

the     referee       incorrectly    described         Attorney       Bant's     seminar

documentation         as   a   fabricated      "flyer"    that        she    showed    her

supervisor in order to obtain permission to attend the seminar,

when the document was actually a fabricated seminar registration

receipt that she uploaded to her employer's expense reporting
system    to    obtain     reimbursement.         We     fail    to     see    how    such

differences matter.            Whether one labels the fabricated seminar

document a "receipt" or a "flyer," and whether Attorney Bant

submitted       the    document     to   her   supervisor        or     her    company's

procurement department, the core, undisputed facts remain the

same:    Attorney Bant submitted a phony document to her employer in

order to perpetuate a ruse that she would be traveling to New

Orleans to attend a seminar that she knew she would not actually
attend.     We note, too, that while Attorney Bant criticizes various
                                          12
                                                              No.     2018AP540-D



aspects of the referee's factual discussion, she does not directly

challenge any other factual findings by the referee as clearly

erroneous. Thus, we accept and adopt all but the referee's finding

that Attorney Bant showed her supervisor an altered seminar "flyer"

in order to obtain permission to attend the seminar, and we hold

that this single erroneous finding is immaterial to the outcome.

       ¶25   As for the referee's legal conclusions of misconduct, we

note that while Attorney Bant attempts to downplay the severity of

her misconduct, she does not claim that the facts as found by the

referee fail to satisfy the elements of the two counts against

her.    Our review of the matter leads us to agree with the referee

that the facts of this case establish a conclusion of misconduct

on each of the two counts alleged by the OLR.

       ¶26   Turning now to the question of the proper level of

discipline, we agree with the referee's recommendation for a six-

month license suspension.           Our precedent demonstrates that this

court takes a dim view of a lawyer's creation and use of false

documentation for the purpose of misleading others.              For example,
in     In    re    Disciplinary      Proceedings   Against     Donovan,       211
Wis. 2d 451, 564 N.W.2d 772 (1997), this court imposed a six-month

license suspension on an attorney who filed false documents with

the    court      in   order   to   obtain   favorable    treatment     for   an

acquaintance       and   for   a    former   boyfriend   in   cases    she    was

prosecuting as a municipal attorney.                In   In re Disciplinary

Proceedings Against Spangler, 2016 WI 61, 370 Wis. 2d 369, 881
N.W.2d 35, this court imposed a six-month suspension on an attorney
who created an array of meticulously faked documents to support
                                        13
                                                                    No.   2018AP540-D



false representations made to his clients that their lawsuits were

pending when in fact they were not.                  We particularly noted in

Spangler that the misconduct involved was not "a passive type of

error," but was rather "an affirmative act of deception and a

betrayal of the trust" others had placed in the respondent-lawyer.

Id., ¶36.

     ¶27    Donovan,       Spangler,       and    this     case     are   alike    in

significant ways.          In all three cases, the lawyers committed

affirmative acts of deception by creating false documentation for

the sole purpose of misleading others.                   In all three cases, the

lawyers     had    no    disciplinary       history.         See     Donovan, 211
Wis. 2d at 456; Spangler, 370 Wis. 2d 369, ¶3. In all three cases,

the lawyers and the OLR reached stipulations as to the lawyers'

misconduct.        See   Donovan, 211 Wis. 2d at    452;    Spangler,    370
Wis. 2d 369, ¶¶16-18.        In all three cases, restitution was not an

issue:     Attorney Donovan did not benefit financially from her

misconduct, and Attorney Spangler, like Attorney Bant, had already

paid restitution by the time this court issued its disciplinary
decision.         See    Donovan, 211 Wis. 2d at 456;      Spangler,     370
Wis. 2d 369, ¶37.         In all three cases, the lawyers demonstrated

remorse.      See       Donovan, 211 Wis. 2d at      457;    Spangler,     370
Wis. 2d 369, ¶37.

     ¶28    To be sure, the cases are not exactly alike.                   Attorney

Donovan filed false documents with the court, see Donovan, 211
Wis. 2d at 452,         whereas     Attorney      Bant     fabricated     documents

intended only for her company's internal use.                     Attorney Spangler
perpetuated a ruse that went on for years, see Spangler, 370
                                          14
                                                           No.   2018AP540-D



Wis. 2d 369,   ¶¶7-28,   whereas     Attorney     Bant's   subterfuge   was

comparatively brief.     The number of counts of misconduct alleged

and proven against Attorney Bant (two) is less than the number of

misconduct counts involved in Donovan (three) and in Spangler

(seven).     See   Donovan, 211 Wis. 2d at 454-56;      Spangler,   370
Wis. 2d 369, ¶¶1-2.

     ¶29    In the end, however, we find the misconduct here to be

sufficiently analogous to that in Donovan and Spangler to justify

the same suspension length:         six months.     Like the respondent-

lawyers' conduct in Donovan and Spangler, Attorney Bant's conduct

was laced with calculated dishonesty, from the time of the first

false hotel receipt she submitted in June 2016 through the time,

in December 2016, she submitted an assortment of meticulously faked

receipts purporting to establish her visit to a city in which she

had not stepped foot, for a conference she could not possibly have

attended.    When her employer questioned her story, she doubled

down on it, drafting a detailed fictional account of her time in

New Orleans and claiming to have been physically assaulted there.
Although Attorney Bant argues on appeal that her misconduct was

not as severe as it seems——a misguided attempt to cover-up a

scheduling error in a difficult work environment——the referee

found this explanation incredible; he wrote that "there does not

appear to be" a "fathomable factual nexus between her conduct and

the explanation she has given."           This is not the forum for

reweighing Attorney Bant's credibility.           See In re Disciplinary

Proceedings Against Lister, 2010 WI 108, ¶32, 329 Wis. 2d 289, 787
N.W.2d 820 (referee is the ultimate arbiter of credibility).
                                    15
                                                             No.   2018AP540-D



     ¶30   The   public,      the   courts,   and   the   Wisconsin     legal

profession    deserve   the    assurance   that,    before   Attorney    Bant

resumes practice, she will have successfully demonstrated to this

court that she has made efforts to remedy the causes of her

misbehavior.     The six-month suspension justified by our case law

is therefore necessary.       See SCR 22.28(3).

     ¶31   We depart, however, from the referee's recommendation

that Attorney Bant undergo a psychological assessment at this time.

We see no basis for a psychological assessment.

     ¶32   Because Attorney Bant has already made full restitution

to her former employer, no restitution award is sought, and none

is ordered.

     ¶33   Finally, as is our general practice, we impose full costs

on Attorney Bant, which total $10,177.91 as of July 11, 2019.

Neither the OLR nor Attorney Bant challenges the imposition of

full costs.

     ¶34   IT IS ORDERED that the license of Beth M. Bant to

practice law in Wisconsin is suspended for a period of six months,
effective January 29, 2020.

     ¶35   IT IS FURTHER ORDERED that within 60 days of the date of

this order, Beth M. Bant shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $10,177.91 as

of July 11, 2019.

     ¶36   IT IS FURTHER ORDERED that, to the extent that she has

not already done so, Beth M. Bant shall comply with the provisions

of SCR 22.26 concerning the duties of a person whose license to
practice law in Wisconsin has been suspended.
                                      16
                                                       No.   2018AP540-D



     ¶37   IT   IS   FURTHER   ORDERED   that   compliance   with   all

conditions with this order is required for reinstatement.      See SCR

22.29(4)(c).




                                  17
    No.   2018AP540-D




1